Name: Commission Regulation (EC) No 921/98 of 28 April 1998 concerning the stopping of fishing for cod, haddock and plaice by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities 30. 4. 98L 128/58 COMMISSION REGULATION (EC) No 921/98 of 28 April 1998 concerning the stopping of fishing for cod, haddock and plaice by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 45/98 of 19 December 1997 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished (3), provides for cod, haddock and plaice quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas the quotas of cod in the waters of ICES division III a Skagerrak, of haddock in the waters of ICES divi- sions III a, III b, c, d (EC-zone) and of plaice in the waters of ICES division III a Skagerrak, allocated to Belgium for 1998, have been exhausted by exchanges of quotas; whereas Belgium has prohibited fishing for these stocks as from 1 January 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 The quotas of cod in the waters of ICES division III a Skagerrak, of haddock in the waters of ICES divisions III a, III b, c, d (EC-zone) and of plaice in the waters of ICES division III a Skagerrak allocated to Belgium for 1998, are deemed to be exhausted. Fishing for cod in the waters of ICES division III a Skagerrak, for haddock in the waters of ICES divisions III a, III b, c, d (EC-zone) and for plaice in the waters of ICES division III a Skagerrak, by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 1.